Case 3:20-cv-00215-KRG Document 59-4 Filed 10/26/20 Page 1 of 4




                      EXHIBIT 2
                                                                       EXHIBIT 2
Case 3:20-cv-00215-KRG Document  59-4
                           Received      Filed4:16:46
                                    8/28/2020   10/26/20    Page 2 ofCourt
                                                      PM Commonwealth 4 of Pennsylvania

                                     Filed 8/28/2020 4:16:00 PM Commonwealth Court of Pennsylvania
                                                                                      266 MD 2020




                  Exhibit 6
                 Case 3:20-cv-00215-KRG Document 59-4 Filed 10/26/20 Page 3 of 4
       THOMAS     J.   MARSHALL
       GENERAL CouNseL
       AND ExECUTIVE VICE PRESIDENT



 .=!!fl UNITED STJJTES
l!!JIJir. POSTJJL SERVICE

        July 29, 2020



        Honorable Kathy Boockvar
        Secretary of the Commonwealth of Pennsylvania
        302 North Capitol Building
        Harrisburg, PA 17120-0001

        Dear Secretary Boockvar:

        Re: Deadlines for Mailing Ballots

        With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
        2020, which I sent to election officials throughout the country. That letter highlighted some key
        aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
        on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
        under our reading of Pennsylvania's election laws, certain deadlines for requesting and casting mail-
        in ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
        that ballots requested near the deadline under state law will not be returned by mail in time to be
        counted under your laws as we understand them.

        As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
        Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
        use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
        state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
        blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
        and depend on factors such as a given mailpiece's place of origin and destination, most domestic
        First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
        Marketing Mail is delivered 3-10 days after it is received.

        To account for these delivery standards and to allow for contingencies (e.g., weather issues or
        unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
        when using the mail to transmit ballots to domestic voters:

             •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                   submit their ballot request early enough so that it is received by their election officials at least
                   15 days before Election Day at a minimum, and preferably long before that time.

             •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                   consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                   time to complete it and put it back in the mail stream so that it can be processed and
                   delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                   election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                   to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                   that voters will not receive their ballots in time to return them by mail.



       475 L:ENFANT PlJ\ZA SW
       WASHINGTON DC 20260-1100
       PHoNE: 202-268-5555
       FAX: 202-268-6981
       lHOMAS.J.MARSHAlL@USPS.OOV

       www.usps.com
        Case 3:20-cv-00215-KRG Document 59-4 Filed 10/26/20 Page 4 of 4
                                                    -2-


    •     Mailing completed ballots to election officials: To allow enough time for ballots to be
          returned to election officials, domestic voters should generally mail their completed ballots at
          least one week before the state's due date. So, if state law requires ballots to be returned by
          Election Day, voters should mail their ballots no later than Tuesday, October 27.

Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
and the recommended timeframe noted above. As a result, to the extent that the mail is used to
transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
ballots may be requested in a manner that is consistent with your election rules and returned
promptly, and yet not be returned in time to be counted.

Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
that understanding is correct, we accordingly recommend, as noted above, that voters who choose
to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
law generally permits voters to request a ballot as late as 7 days before the November general
election. If a voter submits a request at or near that deadline, and the ballot is transmitted to the
voter by mail, there is a significant risk that the voter will not have sufficient time to complete and
mail the completed ballot back to election officials in time for it to arrive by the state's return deadline.
That risk is exacerbated by the fact that the law does not appear to require election officials to
transmit a ballot until 48 hours after receiving a ballot application .

To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
state's election laws, and also is not recommending that such laws be changed to accommodate the
Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
its delivery standards to accommodate the requirements of state election law. For this reason, the
Postal Service asks that election officials keep the Postal Service's delivery standards and
recommendations in mind when making decisions as to the appropriate means used to send a piece
of Election Mail to voters, and when informing voters how to successfully participate in an election
where they choose to use the mail. It is particularly important that voters be made aware of the
transit times for mail (including mail-in ballots) so that they can make informed decisions about
whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
officials.

We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
citizens to participate in the electoral process when election officials determine to utilize the mail as a
part of their election system. Ensuring that you have an understanding of our operational capabilities
and recommended timelines, and can educate voters accordingly, is important to achieving a
successful election season. Please reach out to your assigned election mail coordinator to discuss
the logistics of your mailings and the services that are available as well as any questions you may
have. A list of election mail coordinators may be found on our website at:
https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

We hope the information contained in this letter is helpful, and please let me know if you have any
questions or concerns.
